Civilian fay; overtime fay; limitation of actions. — Plaintiffs sue to recover overtime, holiday and night pay claimed *1198due them for work performed while employed by the Fish and Wildlife Service of the United States Department of the Interior. The period covered by Mr. Boomhower’s petition is August 1, 1955, to December 31,1957, and by Mr. Brevig’s petition is January 1,1954, to December 31, 1956. Defendant has moved to dismiss both petitions filed in 1966 as barred by the six year statute of limitations applicable to suits in this court, 28 U.S.C. § 2501. Upon consideration thereof, together with plaintiffs’ opposition and without oral argument, the court concluded that the claims are barred by the statute of limitations, and on October 27, 1967, the court ordered that the petitions be dismissed.